                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                            3:19-cv-00072-RJC-DSC

CHARMANE SMITH,                               )
                                              )
             Plaintiff,                       )
                                              )
               v.                             )
                                              )                ORDER
BANK OF AMERICA,                              )
                                              )
             Defendant.                       )
                                              )

      THIS MATTER comes before the Court on Plaintiff’s Motion for Relief from

Judgment or Order, (Doc. No. 7), Motion for a Conference, (Doc. No. 8), and Motion

for Taxation of Costs, Fees, and Expenses, (Doc. No. 9).

I.    BACKGROUND

      On February 12, 2019, Plaintiff filed (1) a pro se Complaint against Defendant

Bank of America, (Doc. No. 1), (2) an Application to Proceed In Forma Pauperis, (Doc.

No. 2), and (3) a Motion for Summary Judgment, (Doc. No. 3).          The Complaint

asserted the existence of federal question and diversity jurisdiction and alleged a

claim for “Product Liability – Negligence – Strict Liability – [and] Breach of

Warranty.” Plaintiff alleged she had “been billed for fees that were improperly

imposed, that were not owed or due.” Plaintiff sought $8 million plus costs, fees, and

interest.

      On April 10, 2019, the Court issued an order allowing Plaintiff to proceed in

forma pauperis and reviewing the Complaint pursuant to 28 U.S.C. § 1915(e)(2)(B).
(Doc. No. 4.) The Court concluded that the Complaint failed to state a claim on which

relief may be granted and was insufficient to enable the Court to determine whether

it had subject matter jurisdiction over the action. The Court thus dismissed without

prejudice the Complaint for failure to state a claim on which relief may be granted

and for lack of subject matter jurisdiction. The Court allowed Plaintiff to file an

amended complaint within thirty days and stated that in the absence of an amended

complaint, the action would be dismissed without further notice. The Court denied

Plaintiff’s Motion for Summary Judgment as premature.

      Plaintiff failed to file an amended complaint, and on August 9, 2019, the Court

entered an order dismissing the case under Rule 41(b) for failure to prosecute. (Doc.

No. 5.) Judgment was entered that same day. (Doc. No. 6.)

      On August 20, 2019, Plaintiff filed the instant motions. (Doc. Nos. 7 to 9.) In

the Motion for Relief from Judgment or Order, (Doc. No. 7), Plaintiff states that she

mailed an amended complaint to the Court on April 29, 2019. Plaintiff further states

that she “ha[s] written records of the mailings” and “copies of all submissions” and

contends that the Court’s order dismissing the case was “entered in error or due to

fraud on [the] Court.”

      In the Motion for a Conference, (Doc. No. 8), Plaintiff requests “a Conference

with the Presiding Judge and the Defendant.” The motion states:

      1. The above-captioned case was dismissed on April 9, 2019 [sic] – either
      in error or due to fraud on [the] Court.

      2. I allege that a group of Black Hat Hackers have interfered with the
      progression of the above-captioned case by –



                                         2
                – Hacking into and hijacking control of the Court’s Computer
                Systems to alter, fabricate, delay, and/or delete documents,
                records, schedules, and/or court orders/judgments.

                – Manipulating vulnerable employees or individuals to cause
                mishandling, confusion, delay, and unlawful/illegal obstruction of
                court proceedings and/or justice.

      ....

      3. Because Online Criminals have interfered with this case and caused
      its erroneous and unlawful dismissal, a conference is necessary to
      ensure that the true and legitimate parties have been and will be
      involved in the litigation process; and that no personation has or will
      occur.

(Doc. No. 8.)

      In the Motion for Taxation of Costs, Fees, and Expenses, (Doc. No. 9), Plaintiff

again asserts that this case was dismissed in error or due to fraud on the Court and

requests a conference “[d]ue to alleged interference and criminal personation induced

and/or committed by Online Criminals (via man-in-the-middle attacks).” Plaintiff

also “requests that all Court, lodging, meal and incidental, travel, per diem, and

mileage cost, fees, and expenses be taxed against the Defendant.”

II.   DISCUSSION

      Plaintiff’s motions contain overlapping requests for relief. Although Plaintiff

states in her Motion for Relief from Judgment or Order that she mailed an amended

complaint to the Court on April 29, 2019 and has a written record of the mailing,

Plaintiff did not submit the alleged written record or otherwise offer evidence that

she submitted an amended complaint to the Court. Instead, Plaintiff’s Motion for a

Conference and Motion for Taxation of Costs, Fees, and Expenses make clear that



                                             3
Plaintiff seeks relief from the Court’s August 9, 2019 order dismissing this case due

to alleged criminals hacking into the Court’s system, deleting documents, and

interfering in this case. Plaintiff’s request for a conference is also based on these

same allegations.    These allegations are unsupported and thus do not provide

sufficient grounds for relief from the Court’s order or otherwise warrant a conference.

In addition, Plaintiff does not provide any basis for an award of costs, fees, or

expenses. Therefore, Plaintiff’s motions are denied.

III.   CONCLUSION

       IT IS THEREFORE ORDERED that Plaintiff’s Motion for Relief from

Judgment or Order, (Doc. No. 7), Motion for a Conference, (Doc. No. 8), and Motion

for Taxation of Costs, Fees, and Expenses, (Doc. No. 9), are DENIED.




                           Signed: February 21, 2020




                                             4
